Citation Nr: 0635391	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  02-05 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) prior to June 30, 2005, and 
to a rating in excess of 50 percent for PTSD from June 30, 
2005.

2.  Entitlement to a rating in excess of 10 percent for 
tinnitus, to include based on assignment of a separate 
compensable rating for each ear.



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1944 to June 1946.  The case was originally before the 
Board on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which, in pertinent part, granted 
service connection for PTSD, rated 30 percent and for 
tinnitus, rated 10 percent.

In March 2003, the Board issued a decision which, in 
pertinent part, denied the veteran's increased ratings 
claims.  The veteran, in turn, appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In April 2004, 
the Court issued an order that vacated the portions of a 
March 2003 Board decision that denied the claims on appeal, 
and remanded the matters for readjudication consistent with 
the notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  In November 2004, the 
Board remanded the matters on appeal for additional 
development.

In November 2005, the Board issued a decision which, in 
pertinent part, granted a 50 percent rating for PTSD, 
effective from June 30, 2005.  The veteran, in turn, again 
appealed to the Court.  In May 2006, the Court issued an 
order that vacated that part of the Board's November 2005 
decision that denied a rating in excess of 30 percent prior 
to June 30, 2005, and a rating in excess of 50 percent from 
June 30, 2005, for PTSD, and remanded those matters for 
readjudication consistent with a May 2006 Joint Motion for 
Partial Remand (Joint Motion) by the parties.

The issue of entitlement to a rating in excess of 30 percent 
for PTSD prior to June 30, 2005, and to a rating in excess of 
50 percent for PTSD from June 30, 2005, for PTSD is being 
remanded to the RO via the appeals management center (AMC) in 
Washington, D.C.  VA will notify the veteran if any action on 
his part is required.




FINDINGS OF FACT

1.  The veteran's periodic tinnitus is perceived bilaterally.

2.  The 10 percent rating currently in effect is the maximum 
schedular rating for tinnitus, whether it is perceived in one 
ear or both ears; factors warranting extraschedular 
consideration are not shown.


CONCLUSION OF LAW

The veteran's service-connected tinnitus is properly 
evaluated as 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.87, Diagnostic Code 
(Code) 6260 (2002); 38 C.F.R. §§ 4.1, 4.87, Code 6260 (2006); 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The Court has held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

With respect to the claim for a rating in excess of 10 
percent for tinnitus, the facts of the case are not in 
dispute.  Resolution of the veteran's appeal is dependent on 
interpretation of the regulations pertaining to the 
assignment of disability ratings for tinnitus.  

Because no reasonable possibility exists that further notice 
or assistance would aid in substantiating this claim, any 
deficiencies of VCAA notice or assistance are rendered moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim).

Factual Background

The veteran's service personnel records note that he served 
as a gun crewman and a cannoneer in an artillery unit during 
World War II.  During a February 2001 VA audiological 
examination, the veteran reported tinnitus bilaterally since 
service.  The VA examiner noted that the veteran's report of 
tinnitus was consistent with his audiometric findings and 
with findings of cochlear lesions bilaterally.  The examiner 
opined that it was at least as likely as not that some of the 
veteran's tinnitus was caused by unprotected loud noise 
exposure during World War II.  

A June 2001 rating decision granted service connection for 
tinnitus and assigned a 10 percent disability rating, 
effective November 29, 2000.  The veteran appealed the rating 
assigned.  

Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  The diagnostic code 
that addresses tinnitus was amended effective June 13, 2003.

Under the rating criteria in effect prior to June 13, 2003 
(former rating criteria), Code 6260 provided that if the 
tinnitus was shown to be recurrent, a maximum 10-percent 
evaluation was warranted.  It was followed by a note stating 
that a separate evaluation for tinnitus may be combined with 
an evaluation under Codes 6100, 6200, 6204, or other 
diagnostic code, except when tinnitus supports an evaluation 
under one of those diagnostic codes.  38 C.F.R. § 4.87, Code 
6260 (2002).  Under the criteria in effect from June 13, 2003 
(revised rating criteria), recurrent tinnitus warrants a 10 
percent evaluation.  Note (1) following Code 6260 states that 
a separate evaluation for tinnitus may be combined with an 
evaluation under Code 6100, 6200, 6204, or other diagnostic 
code, except when tinnitus supports an evaluation under one 
of those diagnostic codes.  Note (2) provides that only a 
single evaluation for recurrent tinnitus will be assigned, 
whether the sound is perceived in one ear, both ears, or in 
the head.  38 C.F.R. § 4.87, Code 6260 (2006).

Historically, in Smith v. Nicholson, 19 Vet. App. 63 (2005), 
the Court reversed a Board decision that found that, under 
pre-June 2003 regulations, no more than a single 10-percent 
rating could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 13, 2003, versions of Code 6260 required that VA 
assign dual 10-percent ratings for "bilateral" tinnitus where 
it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that could 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.

Recently, the Federal Circuit reversed the Court's decision 
in Smith, and affirmed VA's long-standing interpretation of 
Code 6260 as authorizing only a single 10-percent rating for 
tinnitus, whether perceived as unilateral or bilateral.  
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  As a 
consequence of that holding, on July 10, 2006, the Secretary 
rescinded the stay that had been imposed on all claims 
affected by Smith, to include the claim at hand, and directed 
the Board to resume adjudication of the previously stayed 
claims consistent with VA's longstanding interpretation that 
a single 10-percent disability rating is the maximum rating 
available under Code 6260, regardless of whether the tinnitus 
is perceived as unilateral or bilateral.  
The Board concludes that the version of Code 6260 in effect 
prior to June 2003 precludes a rating in excess of a single 
10 percent for tinnitus.  As the revised criteria 
specifically prohibit a schedular rating for tinnitus, 
however perceived, in excess of 10 percent, the veteran's 
claim for a separate 10 percent rating for each ear for his 
tinnitus must be denied under both the former and the revised 
versions of the regulation.  As the disposition of this claim 
is based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Finally, although not raised by the veteran, the Board has 
considered whether the case should be referred to the 
Director of the Compensation and Pension Service for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  
The record does not reflect that the veteran has required 
hospitalization for tinnitus or that the manifestations of 
this disability are greater than those contemplated by the 
schedular criteria.  In addition, there is no suggestion in 
the record that the veteran's tinnitus would result in marked 
interference with employment.  Therefore, referral of this 
case for extra-schedular consideration is not in order.  See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App. 337 (1996). 


ORDER

A rating in excess of 10 percent for tinnitus, to include 
based on assignment of a separate compensable rating for each 
ear, is denied.


REMAND

The May 2006 Joint Motion notes that remand was required 
because the Board failed to provide adequate reasons and 
bases for its November 2005 decision.  In pertinent part, the 
Joint Motion states that the Board should fully assist the 
veteran with his claim, and noted that the veteran should be 
free to submit additional evidence and argument regarding his 
claim.  To this end, the RO should request the veteran to 
submit any pertinent evidence in his possession and to either 
submit or provide the information and any necessary 
authorization to enable the RO to obtain any other medical 
evidence, not already of record, pertaining to treatment or 
evaluation PTSD.

In addition, the Joint Motion asserts that the Board failed 
to explain why the veteran's symptoms did not fit the 
criteria for a higher rating.  The Court has stated that an 
examination must provide sufficient information to rate the 
disability in accordance with the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204 (1994).  Although 
further delay is regrettable, an additional VA examination is 
necessary to ensure a fully informed decision regarding the 
veteran's claim.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should request the veteran to 
submit any pertinent evidence in his 
possession and to either submit or 
provide the information and any necessary 
authorization to enable the RO to obtain 
any other medical evidence, not already 
of record, pertaining to treatment or 
evaluation for PTSD.

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and request him to 
submit the outstanding evidence.

3.  Thereafter, the RO should arrange for 
the veteran to undergo a VA psychiatric 
examination to determine the current 
severity of his service-connected PTSD.  
The veteran should be properly notified 
of the examination and of the 
consequences of his failure to appear.  
The claims folder, to include a copy of 
this Remand, must be made available to 
and be reviewed by the examiner.

The examiner should identify the nature, 
frequency and severity of all current 
manifestations of the service-connected 
PTSD (as opposed to any non-service-
connected psychiatric disability).  In 
that regard, the examiner must be 
furnished a copy of the rating criteria 
for PTSD, and should comment regarding 
the presence or absence of each listed 
symptom in the criteria above 50 percent 
(and if a symptom is noted present, its 
severity and frequency).

The examiner should also provide an 
opinion concerning the current degree of 
social and industrial impairment 
resulting from the service-connected PTSD 
(as opposed to any non-service-connected 
psychiatric disability), to include 
whether it renders the veteran  
unemployable.

In addition, the examiner should provide 
a global assessment of functioning score 
with an explanation of the significance 
of the score assigned.

The rationale for all opinions expressed 
must also be provided.  

4.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
a rating in excess of 30 percent for PTSD 
prior to June 30, 2005, and to a rating 
in excess of 50 percent for PTSD from 
June 30, 2005 in light of all pertinent 
evidence and legal authority.  

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran the appropriate 
opportunity for response before the 
claims file is returned to the Board for 
further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


